DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. ("Enhanced Hot-Carrier Effects in InAlAs/InGaAs Quantum Wells") in view of Fafard et al. (US 2015/0162478).
	Regarding claim 23, Hirst discloses a method for operation of a photovoltaic device (Section I. Introduction).  
	While Hirst does disclose a hot-carrier solar cell (abstract) with InAlAs/InGaAs QW structures to perform as hot-carrier absorbers (page 1526, right column, lines 9 and 10 of second paragraph), Hirst does not explicitly disclose a layer of degenerated semiconductor in contact with the carrier-extraction layer.
	Fafard discloses a method of converting optical energy to electrical energy (abstract) and further discloses the light-input portion of the front surface can be covered by an antireflection coating made of indium tin oxide ([0080]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an antireflection layer made of indium tin oxide, as disclosed by Fafard, on the front surface of the solar cell of Hirst, because the use of the layer would reduce the amount of light lost to reflection and allow more light to enter the front surface of the solar cell.  Additionally, the use of an antireflection layer in a solar cell amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an antireflection layer on the solar cell of Hirst based on the teaching of Fafard.
	With regard to the limitation requiring the method to be comprised of "maintaining a substantial majority of photo-generated carriers at at least one first energy level that is higher than an energy level corresponding to a bottom of a conduction band of an absorbing layer of the device, wherein said maintaining includes collecting a substantial majority of the photo-generated carriers through at least one of the following two processes: i) an intervalley scattering via high-energy photoexcitation, and ii) an acceleration of the photo-generated carriers at the conduction band minima by increasing kinetic energy of the photo-generated carriers to said at least one first energy level; transferring said substantial majority of the photo-generated carriers to a second energy level representing a bottom of the conduction band of a carrier-extraction layer of the device, wherein a band-gap of the carrier-extraction layer is defined such as to make the second energy level to be substantially equal to the at least one first energy level; and removing an electric charge of the transferred photo-generated carriers through a layer of degenerated semiconductor in contact with the carrier-extraction layer"; the operation of the hot-carrier solar cell would necessarily result in the processes claimed within the hot-carrier solar cell of modified Hirst, because the structure of the hot-carrier solar cell of the invention is substantially identical to that of the structure of the hot-carrier solar cell of Hirst as modified.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 25, modified Hirst discloses all the claim limitations as set forth above.  With regard to the limitation "wherein said collecting includes returning the photo-generated carriers that relaxed to the bottom of the conduction band of the absorbing layer to the at least one first energy level as a result of the absorbing layer being thinner than a depletion layer of a p-n junction of the device"; where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Hirst discloses a structure and not a method, and that claim 23 is a method claim reciting an operation of the device without regard to the specific structure.  Applicant further asserts that the structure disclosed in Hirst does not match embodiments of the structure disclosed in the present application. 
In response to applicant's argument, as set forth in the office action, Hirst discloses a method for operation of a photovoltaic device (Section I. Introduction).  With regard to applicant's argument that the structure disclosed in Hirst does not match embodiments of the structure disclosed in the present application, as set forth in the office action, Hirst discloses a hot-carrier solar cell (abstract) with InAlAs/InGaAs QW structures to perform as hot-carrier absorbers (page 1526, right column, lines 9 and 10 of second paragraph).  Hirst does not explicitly disclose a layer of degenerated semiconductor in contact with the carrier-extraction layer. Fafard discloses a method of converting optical energy to electrical energy (abstract) and further discloses the light-input portion of the front surface can be covered by an antireflection coating made of indium tin oxide ([0080]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an antireflection layer made of indium tin oxide, as disclosed by Fafard, on the front surface of the solar cell of Hirst, because the use of the layer would reduce the amount of light lost to reflection and allow more light to enter the front surface of the solar cell.  Additionally, the use of an antireflection layer in a solar cell amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an antireflection layer on the solar cell of Hirst based on the teaching of Fafard.
Applicant argues that the office action did not identify where there is a recitation of "maintaining a substantial majority of photo-generated carriers at at least one first energy level that is higher than an energy level corresponding to a bottom of a conduction band of an absorbing layer of the device."
In response to Applicant's argument, as set forth in the office action, with regard to the limitation requiring the method to be comprised of "maintaining a substantial majority of photo-generated carriers at at least one first energy level that is higher than an energy level corresponding to a bottom of a conduction band of an absorbing layer of the device, wherein said maintaining includes collecting a substantial majority of the photo-generated carriers through at least one of the following two processes: i) an intervalley scattering via high-energy photoexcitation, and ii) an acceleration of the photo-generated carriers at the conduction band minima by increasing kinetic energy of the photo-generated carriers to said at least one first energy level; transferring said substantial majority of the photo-generated carriers to a second energy level representing a bottom of the conduction band of a carrier-extraction layer of the device, wherein a band-gap of the carrier-extraction layer is defined such as to make the second energy level to be substantially equal to the at least one first energy level; and removing an electric charge of the transferred photo-generated carriers through a layer of degenerated semiconductor in contact with the carrier-extraction layer"; the operation of the hot-carrier solar cell would necessarily result in the processes claimed within the hot-carrier solar cell of modified Hirst, because the structure of the hot-carrier solar cell of the invention is substantially identical to that of the structure of the hot-carrier solar cell of Hirst as modified.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
As set forth above, a prima facie case of obviousness has been established based on the presumption that the operation of the disclosed hot-carrier solar cell of modified Hirst would necessarily result in the processes claimed within the hot-carrier solar cell of modified Hirst, because the structure of the hot-carrier solar cell of the invention is substantially identical to that of the structure of the hot-carrier solar cell of Hirst as modified.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
The burden is on Applicant to rebut the established prima facie case of obviousness.  A structural difference between the claimed invention and the structure of the prior art has not been shown which would lead one of ordinary skill to expect that the hot-carrier solar cell of modified Hirst would operate differently than the solar cell of the invention.
	With regard to Applicant's argument that the office action does not identify where there is a recitation of "wherein said maintaining includes collecting a substantial majority of the photo-generated carriers through at least one of i) an intervalley scattering via photoexcitation, and ii) an acceleration of the photo-generated carriers at the conduction band minima by increasing kinetic energy of the photo-generated carriers to said at least one first energy level", the response is the same as the response to the previous argument as set forth above.
	With regard to Applicant's argument that the office action does not identify where Hirst addresses the recitation "wherein a band-gap of the carrier-extraction layer is defined such as to make the second energy level to be substantially equal to the at least one first energy level", the response is the same as the response to the previous argument as set forth above.
	Applicant argues that the use of the ITO layer in Fafard on the cell of Hirst is for a different purpose than the intended purpose recited in claim 23, and that Fafard does not discuss the limitation "removing an electric charge of the transferred photo-generated carriers through a layer of degenerated semiconductor in contact with the carrier-extraction layer".
	In response to applicant's argument, the resulting structure of modified Hirst is the same as the structure of the claimed invention, therefore, one of ordinary skill would expect, when in operation, the solar cell of modified Hirst to operate in the same manner as the solar cell of the claimed invention.  Whether the purpose disclosed in Fafard is the same as the purpose recited in the claim is moot.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Applicant argues that the office action contains no evidence that Hirst modified by Fafard contains "a layer of degenerated semiconductor in contact with the carrier-extraction layer".
	In response to applicant's argument, as set forth in the office action, while Hirst does disclose a hot-carrier solar cell (abstract) with InAlAs/InGaAs QW structures to perform as hot-carrier absorbers (page 1526, right column, lines 9 and 10 of second paragraph), Hirst does not explicitly disclose a layer of degenerated semiconductor in contact with the carrier-extraction layer.  Fafard discloses a method of converting optical energy to electrical energy (abstract) and further discloses the light-input portion of the front surface can be covered by an antireflection coating made of indium tin oxide ([0080]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an antireflection layer made of indium tin oxide, as disclosed by Fafard, on the front surface of the solar cell of Hirst, because the use of the layer would reduce the amount of light lost to reflection and allow more light to enter the front surface of the solar cell.  Additionally, the use of an antireflection layer in a solar cell amounts to the use of a known material/component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including an antireflection layer on the solar cell of Hirst based on the teaching of Fafard.
	Applicant argues that the office action did not provide evidence that the structure of Hirst's hot carrier cell is substantially identical to that of the invention.
	In response to applicant's argument, as set forth in the office action, Hirst discloses a hot-carrier solar cell (abstract) with InAlAs/InGaAs QW structures to perform as hot-carrier absorbers (page 1526, right column, lines 9 and 10 of second paragraph), Hirst does not explicitly disclose a layer of degenerated semiconductor in contact with the carrier-extraction layer. Fafard discloses a method of converting optical energy to electrical energy (abstract) and further discloses the light-input portion of the front surface can be covered by an antireflection coating made of indium tin oxide ([0080]).
	The structure of modified Hirst is substantially identical to the structure of the claimed invention, and based on this similarity in structure, one of ordinary skill would expect the solar cell of modified Hirst to operate in the same manner as the solar cell claimed.  Applicant has not identified a structural difference between the structure of the prior art solar cell and the structure of the solar cell claimed, which would lead one of ordinary skill to expect the operation of the solar cell of modified Hirst is different than the operation of the solar cell claimed.
	It is noted that the 112(b) rejections in the previous office action are overcome due to the claim amendment.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726